Citation Nr: 0014711	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-00 752	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an April 24, 1998, 
decision which denied the veteran's appeal on the issue of 
entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to October 
1952. 

This matter comes before the Board on a motion by the veteran 
(also hereinafter sometimes referred to as "the moving 
party") received at the Board in June 1999.  The veteran 
alleges that CUE was involved in an April 24, 1998, Board 
decision.  


FINDING OF FACT

The April 24, 1998, Board decision was adequately supported 
by the evidence then of record, and was not undebatably 
erroneous.


CONCLUSION OF LAW

The April 24, 1998, Board decision, which denied an appeal 
for a rating in excess of 30 percent for service-connected 
PTSD, is not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 1991); 38 C.F.R. §§ 20.1400-20.1411 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400.  The veteran's motion, received in June 
1999, meets this threshold requirement.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the April 24, 1998, Board decision entered 
findings of fact that the veteran's PTSD was productive of no 
more than definite social and industrial impairment, and PTSD 
was productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The April 1998 Board decision entered the conclusion of law 
that the schedular criteria for a rating in excess of 30 
percent for PTSD had not been met under either the rating 
criteria in effect before or beginning on November 7, 1996.  
In its reasons and bases, the Board noted an estimated Global 
Assessment of Functioning score of 63 which was consistent 
with mild to moderate symptomatology, that the veteran's 
symptoms were mild to moderate in degree, the veteran had 
benefited from group therapy and medication, and that 
examination revealed adequate memory, good judgment and 
insight, and goal-directed and fluent speech.  

In his June 1999 CUE claim, the veteran contended that he 
believed the unmistakable error the "Board made was not 
reviewing or looking at the records from [his VA 
psychologist, H.B., Ph.D.] or from his group leader [J.W.,] 
L.C.S.W. in the group meetings."  The veteran's 
representative contends that the Board's April 1998 decision 
"represents clear error by failure to award a rating higher 
than the assigned 30 percent" and restated the veteran's 
contention that the Board did not consider the records of a 
treating clinical psychologist, H.B., Ph.D., or the veteran's 
subsequently submitted additional medical records.  

With regard to the veteran's contention that records or 
medical evidence submitted subsequent to the April 24, 1998, 
Board decision should have been considered by the Board, CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.  The letter of record from H.B., 
Ph.D., was dated in October 1998 and received in November 
1998, several months after the Board's April 1998 decision.  
The evidence to be reviewed for CUE in a prior Board decision 
must be based only on the record and the law that existed 
when that decision was made. 38 C.F.R. § 20.1403(b); see also 
Russell, 3 Vet. App. at 313-14. 

With regard to the contention that the Board did not review 
or look at the records from his group leader, a licensed 
social worker, the April 1998 decision specifically includes 
a nine sentence paragraph reviewing "VA progress notes from 
July 1997 to November 1997 [which] reflect on-going group 
therapy treatment for the veteran's PTSD."  The fact that 
the Board did not specifically list all medical treatment 
records reviewed, or refer to the group leader by name, does 
not demonstrate that the Board erroneously ignored such 
evidence.  The veteran has not proffered any evidence showing 
that the Board did not examine and consider all of the 
medical treatment records which were in the claims file.  The 
veteran's assertion also fails because "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  Id.  

With regard to the representative's argument that the Board's 
April 1998 decision "represents clear error by failure to 
award a rating higher than the assigned 30 percent," such a 
general allegation does not rise to the level of an 
allegation of CUE.  Such a general allegation does not set 
forth clearly and specifically the alleged CUE of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  "Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" that CUE allegations be specific.  38 C.F.R. 
§ 20.1404(b).

The moving party appears to offer little more than his 
disagreement with the results of the Board's April 1998 
decision.  However, mere disagreement as to how the facts 
were weighed or evaluated cannot constitute CUE.  38 C.F.R. 
§ 20.1403(d); see Luallen v. Brown, 8 Vet. App. 92 (1995); 
see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (asking 
Board simply to reweigh the evidence can never rise to the 
stringent definition of CUE). 

For the reasons indicated, the Board finds that the evidence 
does not demonstrate that there was error which, had it not 
been made, would have manifestly changed the outcome of the 
Board's April 1998 decision.  See 38 C.F.R. § 20.1403(c).  
That is, given the facts available at the time, and the 
prevailing law, there was no undebatable error by the Board 
in denying an appeal for a rating in excess of 30 percent for 
service-connected PTSD.  Therefore, the Board now finds that 
the April 24, 1998, Board decision, which denied an appeal 
for a rating in excess of 30 percent for PTSD was adequately 
supported by the evidence then of record, and was not 
undebatably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403.  



ORDER

The Board decision of April 24, 1998, not having involved 
CUE, the motion is denied.


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 


